Case 1:20-cr-00015-PKC Document 71 Filed 11/10/20 Page 1 of 1

U.S. Department of Justice

Justice Managemént Division

 

Security and Emergency Planning Staff

 

Washington, D.C. 20530

October 5, 2020

The Honorable P. Kevin Castel
United States District Court
for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

 

RE: United States vy. Virgil Griffith (20-cr- 15)
Dear Judge Castel:

Pursuant to paragraph two of the "REVISED SECURITY PROCEDURES ESTABLISHED
PURSUANT TO PUB. L. 96-456, 94 STAT, 2025, BY THE CHIEF JUSTICE OF THE
UNITED STATES FOR THE PROTECTION OF CLASSIFIED INFORMATION," I
recommend Mr. Daniel O. Hartenstine, Supervisory Security Specialist, for the position of
Classified Information Security Officer in the above-captioned case. I also recommend Security
Specialists Matthew W. Mullery, Maura L. Peterson, Carli V. Rodriguez-Feo, Harry J. Rucker,
and Winfield 8, Slade as alternate Classified Information Security Officers. In addition, I certify
that the above-mentioned individuals are cleared for the level and category of classified
information that will be involved in this litigation. Their duties will include responsibilities to
the court for information, physical, personnel, and communications security, as well as any other
pertinent duties as outlined in the above-cited procedures.

If you have any questions please do not hesitate to contact me or Deputy Director Christine E.
Gunning at (202) 514-2094,

Sincerely,

\ ome) &. GOL

James L. Dunlap
Department Security Officer

cc: Edward Friedland, District Executive

 

 
